DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 09/13/2021
Applicant Arguments						-Receipt Date 09/13/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/13/2021. Claims 1-30 are pending. Claims 1 and 16 are amended. Applicant's amendments to the claims have not overcome the previous 112(a) rejections. 

Response to Arguments
Applicant's arguments filed 09/13/2021, with respect to the 112(a) rejections of claim 2 and 17, see Remarks pages 7-8, have been fully considered but they are not persuasive. 
Applicant submits:
“The rejections under § 112(a) rely on a mistaken interpretation of the claim language, specifically of the term "during." The Office Action argues that there is logical contradiction between "responsive to a partial completion of the reset, change the mode of predictor circuit to a third mode," as recited by claim 2, and "continue execution of one or more instructions using the second mode for the predictor circuit during a reset time interval, wherein the reset 
	However, this argument is not persuasive. Claim 1 requires the circuit to “continue execution using the second mode […] during a reset time interval”, there is no language here indicating the second mode is used “at some point during the reset time interval” as Applicant asserts, rather, the use of the terms “continue execution” and “during a reset time interval” indicate continued execution of the second mode for the duration of the reset time interval. While Applicant cites [0033] of the Specification for support, Examiner notes that this portion supports an embodiment where the second mode is used for the duration of the reset time interval: “In some implementations, no predictions are generated by the predictor circuit while operating in the second mode and execution continues 440 without the benefit of speculative execution until the reset operation is completed” and an embodiment where “the technique 500 of FIG. 5 may be implemented to utilize additional portions of the set of predictor entries as they become available to improve the performance of the predictor during the reset operation for continuing 440 speculative execution”, however, the language of claim 1 is directed to the embodiment in which the second mode is used for the duration of the reset time interval. 
Examiner suggests adding language to claim 1 to clarify that the claim is being directed to the different embodiment. For example, [0033] discloses “The technique 400 includes continuing 440 execution in using one or more restricted modes for the predictor circuit that limit access to predictor  using the second mode, i.e. only one mode; clarifying this limitation to indicate continuing execution using one or more modes as described by [0033], which may include the second mode, may help to overcome the current 112(a) rejection. 
Applicant’s arguments, see Remarks pages 9-10, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 102 regarding the limitation “continue execution of one or more instructions using the second mode for the predictor circuit during a reset time interval” have been fully considered and are persuasive, although Examiner notes that Brickell does not describe it’s reset as an “atomic operation” as asserted by Applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Brickell et al. US 2009/0089564 (hereinafter, Brickell) in view of Mukherjee et al. US 2019/0227804 (hereinafter, Mukherjee).
Applicant’s arguments, see Remarks page 9, with respect to the rejection of claim 1 regarding the limitation “the second mode prevents the predictor circuit” has been fully considered but is not persuasive.
	Applicant submits:
“Brickell at ¶ 0045 (emphasis added); see also FIG. 6. Thus, Brickell is understood to describe the invocation, with a hint instruction, of a mode in which the sharing of branch prediction mechanism state among different threads is avoided by splitting or partitioning the branch prediction mechanism state into separate parts for different threads. All parts of the branch prediction mechanism state are understood to be available for use by at least one thread while the branch prediction mechanism is operating in this mode. Therefore, the thread-split mode of Brickell is not understood to prevent the predictor circuit - rather than just certain threads - from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions.” (Remarks, page 9)
. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation:
responsive to a partial completion of the reset, change the mode of predictor circuit to a third mode that enables the predictor circuit to use a second subset of the set predictor entries that have been reset while preventing use of a third subset of the set of predictor entries that have not yet been reset;
	However, this depends from claim 1 which recites:
wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions; 
continue execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset;
	There is no description in the Specification for how the predictor executes in a second mode during the interval between invoking and completing the reset and, in the same embodiment, changes to a third mode after a partial completion of the reset. If the predictor changes to a third mode responsive to a partial completion of the reset, then it does not “continue execution using the second mode for the predictor circuit during a reset time interval [that is] between invoking the reset and completion of the reset”.
	Claim 17 recites a similar limitation and is rejection under 35 U.S.C. 112(a) for similar reasons. 

Prior Art Considerations
	The prior art of record fails to teach claims 2 and 17 as currently written. Specifically, the prior art does not teach, in combination with other limitations in the claims, continuing execution using a second mode during a reset time interval while also changing the mode to a third mode responsive to a partial reset, where the second mode prevents the predictor circuit from using a first subset of entries to generate predictions and where the third mode enables the predictor circuit to use a second subset 
	Examiner notes that these limitations are subject to 112 rejections and are thus not allowable at the current point. Examiner further notes that amendments to resolve the 112 rejections would likely impact the prior art considerations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-16, 18-20, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. US 2009/0089564 (hereinafter, Brickell) in view of Mukherjee et al. US 2019/0227804 (hereinafter, Mukherjee).
Regarding claim 1, Brickell teaches: 
1. An integrated circuit (Fig. 1) for executing instructions comprising: 
a predictor circuit (Fig. 1 114) configured to, when operating in a first mode, use data stored in one or more entries selected from any of a set of predictor entries to generate predictions used for speculative execution of instructions ([0038]-[0039]: the portions of the code the execute without the security hint instruction are executed in a first mode where the branch prediction mechanism arrays are unprotected and any entry is used to generate prediction, see [0045] and [0061] which discuss using the BPU arrays when the security mechanism is disarmed), wherein the integrated circuit is configured to: 
detect a security domain transition for software being executed by the integrated circuit ([0031]: the security hint instruction informs the hardware, i.e. causes the hardware to detect, of a process to be protected, i.e. a security domain transition for software); 
responsive to the security domain transition, change a mode of the predictor circuit from the first mode to a second mode ([0038]-[0039]: responsive to the security hint instruction, protections are put in place for the branch prediction mechanism arrays, i.e. the predictor circuit is changed to a second mode in which the protection mechanisms are enabled, see also [0043] and [0059]) and invoke a reset of the set of predictor entries ([0032]: the tables are erased, i.e. a reset is invoked, upon a context switch of a protected process), wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions ([0043] and [0059]: the protections put in place, i.e. the second mode, prevents the predictor circuit from using a subset of predictor entries assigned to a different thread, i.e. a first subset, to generate predictions for a current thread when the prediction resources are split and prevents the predictor circuit from using any predictor entry to generate predictions when the prediction arrays are disabled);
continue execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset ([0032] and Fig. 6: the prediction arrays are cleared at 620 and then the protections of the BPU arrays are removed at 630, the time interval between when the context switch invokes the reset at 620 and when the reset completes and the protections of the branch arrays is removed is a reset time interval during which the predictor is still in the second mode); and 
after completion of the reset, change the mode of the predictor circuit to the first mode ([0032] and Fig. 6: after completion of the rest at 620 the mode of the predictor circuit is changed at 630 to the unprotected mode, see also [0045] and [0061]).
	Brickell does not explicitly teach:
		continue execution of one or more instructions during a reset time interval;
	However, Mukherjee teaches: 
continue execution of one or more instructions during a reset time interval ([0061]: other instructions are allowed to proceed during the clear operation);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Brickell to continue executing instructions during its reset of the branch prediction arrays as taught by Mukherjee. One of ordinary skill in the art would have been motivated to make this modification to execute instructions without waiting thousands of cycles for the clear operation to complete (Mukherjee [0061]), thus speeding up processing time. 

	Regarding claim 3, Brickell in view of Mukherjee teaches: 
3. The integrated circuit of claim 1, in which operating in the second mode prevents the predictor circuit from generating predictions (Brickell [0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from generating predictions).

Regarding claim 4, Brickell in view of Mukherjee teaches: 
4. The integrated circuit of claim 1, in which operating in the second mode prevents the predictor circuit from using all of the set of predictor entries (Brickell [0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from using all of the predictor entries)
	This embodiment of Brickell does not explicitly teach:
the second mode causes the predictor circuit to generate a static prediction 
However, a second embodiment of Brickell teaches:
the predictor circuit to generate a static prediction ([0020]: a static prediction is used instead of using the BPU array to make a prediction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Brickell in which the BPU arrays are disabled to perform static predictions as taught by the second embodiment of Brickell. One of ordinary skill in the art would have been motivated to make this modification because static prediction allows branches to be predicted without using the BPU array ([0020]) and would increase performance in the mode that the prediction tables are disabled. 

	Regarding claim 5, Brickell in view of Mukherjee teaches: 
5. The integrated circuit of claim 1, in which operating in the second mode causes the predictor circuit to generate a prediction based on a predictor entry in a second subset of the set of predictor entries that is disjoint from the first subset of predictor entries (Brickell [0043]: in split thread mode, i.e. the second mode, the threads do not share the prediction arrays, i.e. a thread generates predictions based on a second subset of predictor entries disjoint from the first subset of entries for the other threads).

Regarding claim 7, Brickell in view of Mukherjee teaches: 
7. The integrated circuit of claim 1, in which the integrated circuit is configured to detect the security domain transition based on decoding an instruction associated with security domain transitions (Brickell [0031]: the security hint instructions indicates security domain transitions when decoded, see also claim 8 of Brickell).

	Regarding claim 8, Brickell in view of Mukherjee teaches:
8. The integrated circuit of claim 7, in which the integrated circuit is configured to detect the security domain transition based on internal state of the integrated circuit associated with security domain transitions (Brickell [0031]: the hardware may set a flag to indicate the security domain transition, the flag is part of internal state of the ).

	Regarding claim 9, Brickell in view of Mukherjee teaches: 
9. The integrated circuit of claim 1, in which the integrated circuit is configured to detect the security domain transition based on receiving an interrupt signal (Brickell [0033]-[0035]: a transition to a protected process is detected when an exception/interrupt signal is received).

	Regarding claim 10, Brickell in view of Mukherjee teaches:
10. The integrated circuit of claim 1, in which a time interval between invoking the reset and changing the mode of the predictor circuit to the first mode has a fixed duration (Brickell [0032] and Fig. 6: the time interval between when the reset is invoked at 620 and the mode of the predictor is changed at 630 is fixed since there are not variable processes between 620 and 630).

	Regarding claim 11, Brickell in view of Mukherjee teaches:
11. The integrated circuit of claim 1, in which the predictor circuit includes a control-flow predictor (Brickell [0014]: branch prediction logic 114 is a control flow predictor).

	Regarding claim 12, Brickell in view of Mukherjee teaches:
12. The integrated circuit of claim 1, in which the predictor circuit includes a value predictor (Brickell [0020]: BPU/BAC is a value predictor).

	Regarding claim 13, Brickell in view of Mukherjee teaches:
13. The integrated circuit of claim 1, in which the predictor circuit includes a branch-history table (Brickell [0065]: the prediction unit includes a branch history table).

	Regarding claim 14, Brickell in view of Mukherjee teaches:
14. The integrated circuit of claim 1, in which the predictor circuit includes a branch target buffer (Brickell [0020]: the BPU target array is a branch target buffer).

	Regarding claim 15, Brickell in view of Mukherjee teaches:
15. The integrated circuit of claim 1, in which the predictor circuit includes a return address stack predictor (Brickell [0030]: the predictor includes a return stack buffer RSB, i.e. a return address stack predictor).


16. A method comprising: 
detecting a security domain transition for software being executed by an integrated circuit ([0031]: the security hint instruction informs the hardware, i.e. causes the hardware to detect, of a process to be protected, i.e. a security domain transition for software) that includes a predictor circuit (Fig. 1 114) configured to, when operating in a first mode, use data stored in one or more entries selected from any of a set of predictor entries to generate predictions used for speculative execution of instructions ([0038]-[0039]: the portions of the code the execute without the security hint instruction are executed in a first mode where the branch prediction mechanism arrays are unprotected and any entry is used to generate prediction, see [0045] and [0061] which discuss using the BPU arrays when the security mechanism is disarmed); 
responsive to the security domain transition, changing a mode of the predictor circuit from the first mode to a second mode ([0038]-[0039]: responsive to the security hint instruction, protections are put in place for the branch prediction mechanism arrays, i.e. the predictor circuit is changed to a second mode in which the protection mechanisms are enabled, see also [0043] and [0059]) and invoking a reset of the set of predictor entries ([0032]: the tables are erased, i.e. a reset is invoked, upon a context switch of a protected process), wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions ([0043] and [0059]: the protections put in place, i.e. the second mode, prevents the predictor circuit from using a subset of predictor entries assigned to a different thread, i.e. a first subset, to generate predictions for a current thread when the prediction resources are split and prevents the predictor circuit from using any predictor entry to generate predictions when the prediction arrays are disabled); 
continuing execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset ([0032] and Fig. 6: the prediction arrays are cleared at 620 and then the protections of the BPU arrays are removed at 630, the time interval between when the context switch invokes the reset at 620 and when the reset completes and the protections of the branch arrays is removed is a reset time interval during which the predictor is still in the second mode); and 
after completion of the reset, changing the mode of the predictor circuit to the first mode ([0032] and Fig. 6: after completion of the rest at 620 the mode of the predictor circuit is changed at 630 to the unprotected mode, see also [0045] and [0061]).
	Brickell does not explicitly teach:
		continue execution of one or more instructions during a reset time interval;
	However, Mukherjee teaches: 
continue execution of one or more instructions during a reset time interval ([0061]: other instructions are allowed to proceed during the clear operation);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Brickell to continue executing instructions during its reset of the branch prediction arrays as taught by Mukherjee. One of ordinary skill in the art would have been motivated to make this modification to execute instructions without waiting thousands of cycles for the clear operation to complete (Mukherjee [0061]), thus speeding up processing time. 

	Regarding claim 18, Brickell in view of Mukherjee teaches:
18. The method of claim 16, in which operating in the second mode prevents the predictor circuit from generating predictions (Brickell [0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from generating predictions).

	Regarding claim 19, Brickell in view of Mukherjee teaches:
19. The method of claim 16, in which operating in the second mode prevents the predictor circuit from using all of the set of predictor entries (Brickell [0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from using all of the predictor entries)
	This embodiment of Brickell does not explicitly teach:
the second mode causes the predictor circuit to generate a static prediction 
However, a second embodiment of Brickell teaches:
the predictor circuit to generate a static prediction ([0020]: a static prediction is used instead of using the BPU array to make a prediction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Brickell in which the BPU arrays are disabled to perform static predictions as taught by the second embodiment of Brickell. One of ordinary skill in the art would have been motivated to make this modification because static prediction allows branches to be predicted without using the BPU array ([0020]) and would increase performance in the mode that the prediction tables are disabled. 

	Regarding claim 20, Brickell in view of Mukherjee teaches:
20. The method of claim 16, in which operating in the second mode causes the predictor circuit to generate a prediction based on a predictor entry in a second subset of the set of predictor entries that is disjoint from the first subset of predictor entries (Brickell [0043]: in split thread mode, i.e. the second mode, the threads do not share the prediction arrays, i.e. a thread generates predictions based on a second subset of predictor entries disjoint from the first subset of entries for the other threads).

	Regarding claim 22, Brickell in view of Mukherjee teaches:
22. The method of claim 16, in which the security domain transition is detected based on decoding an instruction associated with security domain transitions (Brickell [0031]: the security hint instructions indicates security domain transitions when decoded, see also claim 8 of Brickell).

	Regarding claim 23, Brickell in view of Mukherjee teaches:
23. The method of claim 22, in which the security domain transition is detected based on internal state of the integrated circuit associated with security domain transitions (Brickell [0031]: the hardware may set a flag to indicate the security domain transition, the flag is part of internal state of the ).

	Regarding claim 24, Brickell in view of Mukherjee teaches:
24. The method of claim 16, in which the security domain transition is detected based on receiving an interrupt signal (Brickell [0033]-[0035]: a transition to a protected process is detected when an exception/interrupt signal is received).

	Regarding claim 25, Brickell in view of Mukherjee teaches:
25. The method of claim 16, in which a time interval between invoking the reset and changing the mode of the predictor circuit to the first mode has a fixed duration (Brickell [0032] and Fig. 6: the time interval between when the reset is invoked at 620 and the mode of the predictor is changed at 630 is fixed since there are not variable processes between 620 and 630).

	Regarding claim 26, Brickell in view of Mukherjee teaches:
26. The method of claim 16, in which the predictor circuit includes a control-flow predictor (Brickell [0014]: branch prediction logic 114 is a control flow predictor).

	Regarding claim 27, Brickell in view of Mukherjee teaches:
27. The method of claim 16, in which the predictor circuit includes a value predictor (Brickell [0020]: BPU/BAC is a value predictor).

 	Regarding claim 28, Brickell in view of Mukherjee teaches:
28. The method of claim 16, in which the predictor circuit includes a branch-history table (Brickell [0065]: the prediction unit includes a branch history table).

	Regarding claim 29, Brickell in view of Mukherjee teaches:
29. The method of claim 16, in which the predictor circuit includes a branch target buffer (Brickell [0020]: the BPU target array is a branch target buffer).

	Regarding claim 30, Brickell in view of Mukherjee teaches:
30. The method of claim 16, in which the predictor circuit includes a return address stack predictor (Brickell [0030]: the predictor includes a return stack buffer RSB, i.e. a return address stack predictor).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. US 2009/0089564 (hereinafter, Brickell) in view of Mukherjee et al. US 2019/0227804 (hereinafter, Mukherjee) and Vougioukas et al. US 2019/0361707 (hereinafter, Vougioukas). 
	Regarding claim 6, Brickell in view of Mukherjee teaches:
6. The integrated circuit of claim 5, 
	Brickell does not teach:
the predictor circuit, when operating in the first mode, generates a prediction based on a combination of a prediction determined based on the second subset of the set of the predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set.
	However, Vougioukas teaches:
a predictor circuit generates a prediction based on a combination of a prediction determined based on a second subset of predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set ([0068]-[0069]: the predictor generates a prediction that is selected from a combination of the predictions determined by individual predictor units each having their respective entries).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictor of Brickell to select from predictions determined from each subset of thread entries/predictor units as taught by Vougioukas such that Brickell uses each subset of entries for each thread to produce a prediction and selects from those predictions in a first mode. One of ordinary skill in the art would have been motivated to make this modification because 

Regarding claim 21, Brickell in view of Mukherjee teaches:
21. The method of claim 20, 
	Brickell in view of Mukherjee does not teach:
the predictor circuit, when operating in the first mode, generates a prediction based on a combination of a prediction determined based on the second subset of the set of the predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set.
	However, Vougioukas teaches:
a predictor circuit generates a prediction based on a combination of a prediction determined based on a second subset of predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set ([0068]-[0069]: the predictor generates a prediction that is selected from a combination of the predictions determined by individual predictor units each having their respective entries).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictor of Brickell to select from predictions determined from each subset of thread entries/predictor units as taught by Vougioukas such that Brickell uses each subset of entries for each thread to produce a prediction and selects from those predictions in a first mode. One of ordinary skill in the art would have been motivated to make this modification because selecting a prediction from multiple predictions generated by multiple predictors is a known technique .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183